Opinion,
Mr. Justice Sterrett :
On the petition of John C. Lucas, owner of lot at southwest *216corner of Chestnut and Juniper streets, in the city of Philadelphia, viewers were appointed by the Court of Quarter Sessions to assess the damages he had sustained by the widening of Chestnut street at that point. In July, 1888, the report of the viewers, awarding him $4,000 damages, was duly filed in said court; and, on August 15th next ensuing, the city appealed from the award and demanded “that the lawful damages caused by the taking, injury or destruction of the property of John C. Lucas, for the widening of the said street between the points named, and the just and lawful compensation to be paid therefor, shall be determined by a jury according to the course of the common law, in accordance with the provisions of the constitution of this commonwealth and the acts of assembly in such case made and provided.” Afterwards, on September 1, 1888, while that appeal was pending and undetermined in the Court of Common Pleas No. 3, exceptions to the report of viewers were filed on behalf of the city in the Court of Quarter Sessions, complaining that the damages awarded by the jury were excessive and contrary to the evidence, and that the petitioner was not entitled to any damages, etc. Without assigning any reason therefor, that court made an order sustaining the exceptions and setting aside the report, and afterwards refused to revoke said order. Whereupon this writ of certiorari was taken, and the action of the court in assuming jurisdiction and sustaining the exceptions, etc., has been assigned as error.
The act of June 13, 1874, which was passed to give effect to § 8, article XVI. of the constitution, provides that in all cases of damages assessed against any municipal or other corporation or individual, invested with the privilege of taking private property for public use, etc., whether such assessment shall have been made by viewers or otherwise than a trial in court, and an appeal is not provided for by existing laws, an appeal may be taken by either party to the Court of Common Pleas of the proper county, within thirty days from the ascertainment of the damages, or the filing a report thereof in court, pursuant to any general or special act, and not afterwards. In this case, the appeal was taken in due form by the city within the time named in the act. The effect of the appeal to the Court of Common Pleas was to vest in that court exclu*217slve jurisdiction of the question of damages: Pusey’s App., 83 Pa. 67; Williams v. Pittsburgh, 83 Pa. 71. It will be observed that when the appeal was taken from the Court of Quarter Sessions on August 15, 1888, and for more than two weeks thereafter, no exceptions had been filed in that court. The court was clearly wrong in assuming jurisdiction and sustaining the exceptions, while the case was pending on appeal in the Court of Common Pleas.
The order of the Court of Quarter Sessions, sustaining the exceptions and setting aside the report of viewers is reversed and set aside.